Citation Nr: 1500346	
Decision Date: 01/06/15    Archive Date: 01/13/15

DOCKET NO.  12-24 156A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Gainesville, Florida


THE ISSUE

Entitlement to payment of or reimbursement for private medical services provided from March 13, 2013, through March 15, 2012. 


ATTORNEY FOR THE BOARD

K. R. Fletcher


INTRODUCTION

The Veteran served on active duty from June 1979 to December 1980. 

This case is before the Board of Veterans' Appeals (Board) on appeal of an April 2012 determination by the Department of Veterans Affairs (VA) Medical Center (MC) in Gainesville, Florida. 

In addition to the paper claims file and VHA file, the Board has reviewed the Veterans Benefits Management System (VBMS) electronic claims file associated with the Veteran's claim.

As an initial procedural matter, VA regulations provide a veteran may change representation for 90 days following the mailing of notice the record was transferred to the Board, and after this 90 day period the Board will only accept a request for change in representation for good cause.  38 C.F.R. § 20.1304 (2014). 

The Veteran received notice his record was received by the Board in August 2013.  In November 2014, well outside the 90-day period, a new VA Form 21-22, Appointment of Veterans Service Organization as Claimant's Representative was received, appointing the Florida Department of Veterans Affairs (FDVA).  Neither he nor the FDVA provided any explanation for the delay.  Instead, the VA Form 21-22 was submitted with a new claim of entitlement to service connection for hearing loss disability and tinnitus.  Thus, the new VAF 21-22 was not filed within 90 days and did not include good cause.  Accordingly, the FDVA is not the representative for the issue on appeal.

In November 2014, the Veteran filed a new claim of entitlement to service connection for hearing loss disability and tinnitus.  These issues have not yet been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them and the issues are referred to the AOJ for appropriate action.


FINDINGS OF FACT

1.  Unauthorized private medical treatment was provided to the Veteran from March 13, 2012, through March 15, 2012.
 
2.  Service connection is not in effect for any disability and he is not otherwise eligible for reimbursement under 38 U.S.C.A. § 1728. 

3.  The Veteran had not received VA medical services within the 24 months preceding the private treatment for which he seeks reimbursement.


CONCLUSION OF LAW

The criteria for payment of or reimbursement for unauthorized medical expenses arising from private medical services provided from March 13, 2012, through March 15, 2012, have not been met.  38 U.S.C.A. §§ 1725, 1728 (West 2014); 38 C.F.R. §§ 17.120, 17.1000-1008 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has a duty to provide the Veteran notification of the information and evidence necessary to substantiate the claims submitted, the division of responsibilities in obtaining evidence, and assistance in developing evidence, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  However, the United States Court of Appeals for Veterans Claims (Court) ruled in Manning v. Principi, 16 Vet. App. 534, 542-43 (2002), that the provisions of the VCAA are not applicable where the law, not the factual evidence, is dispositive.  Further, in Barger v. Principi, 16 Vet. App. 132, 138 (2002), the Court held that the provisions of the VCAA are not applicable to statutes and regulations, which concern special provisions relating to VA benefits, and those statutes and regulations contain their own notice provisions.  As this case concerns a legal determination of whether the Veteran is entitled to reimbursement for unauthorized medical expenses under 38 U.S.C.A. §1725, the provisions of the VCAA are not applicable. 

The provisions of Chapter 17 of the 38 U.S.C. and 38 C.F.R contain their own notice requirements.  Regulations at 38 C.F.R. § 17.120-33 discuss the adjudication of claims for reimbursement of unauthorized medical expenses.  According to 38 C.F.R. § 17.124, the Veteran has the duty to submit documentary evidence establishing the amount paid or owed, an explanation of the circumstances necessitating the non-VA medical treatment, and "other evidence or statements that are deemed necessary and requested for adjudication of the claim."  When a claim for reimbursement of unauthorized medical expenses is disallowed, VA is required to notify the claimant of its reasons and bases for denial, his or her appellate rights, and to furnish all other notifications or statements required by Part 19 of Chapter 38.  38 C.F.R. § 17.132.  VA complied with these provisions in this case.  See April 2012 letter from the VAMC.

Law and Analysis

The Veteran appealed VA's determination that denied payment of or reimbursement for emergent and inpatient services he received at a private hospital from March 13, 2012, through March 15, 2012.  These services were rendered after the Veteran developed persistent left leg, left arm and chest pain at home. 

Generally, in order to be entitled to payment or reimbursement of private medical expenses not previously authorized, a claimant must satisfy the conditions outlined by 38 U.S.C.A. § 1728 or 38 U.S.C.A. § 1725 and the implementing regulations.  Under 38 U.S.C.A. § 1728, to be entitled to payment or reimbursement of medical expenses for treatment not previously authorized at a non-VA facility, a claimant must satisfy the following three conditions: 

(a) The care and services rendered were either:

(1) for an adjudicated service-connected disability, or (2) for a non-service-connected disability associated with and held to be aggravating an adjudicated service-connected disability, or (3) for any disability of a veteran who has a total disability, permanent in nature, resulting from a service-connected disability, or (4) for any injury, illness, or dental condition in the case of a veteran who is participating in a vocational rehabilitation program under 38 U.S.C. Ch. 31 and who is medically determined to be in need of hospital care or medical services for any of the reasons enumerated in 38 C.F.R. § 17.47(i)(2) ; and 

(b) emergency treatment not previously authorized including medical services, professional services, ambulance services, ancillary care and medication (including a short course of medication related to and necessary for the treatment of the emergency condition that is provided directly to the patient for use after the emergency condition is stabilized and the patient is discharged) was rendered in a medical emergency of such nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health.  This standard is met by an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part; and,

(c) VA or other Federal facilities were not feasibly unavailable. VA or other Federal facilities that VA has an agreement with to furnish health care services for veterans were not feasibly available, and an attempt to use them beforehand or obtain prior VA authorization for the services required would not have been reasonable, sound, wise, or practicable, or treatment had been or would have been refused. 

38 U.S.C.A. § 1728; 38 C.F.R. § 17.120.

Under 38 U.S.C.A. § 1725, to be entitled to payment or reimbursement of medical expenses for treatment not previously authorized at a non-VA facility, a claimant must satisfy all of the following conditions: 

(a) The emergency services were provided in a hospital emergency department or a similar facility held out as providing emergency care to the public;

(b) The claim for payment or reimbursement for the initial evaluation and treatment is for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health (this standard would be met if there were an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part); 

(c) A VA or other Federal facility/provider was not feasibly available and an attempt to use them beforehand would not have been considered reasonable by a prudent layperson (as an example, these conditions would be met by evidence establishing that a veteran was brought to a hospital in an ambulance and the ambulance personnel determined that the nearest available appropriate level of care was at a non-VA medical center);

(d) At the time the emergency treatment was furnished, the veteran was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C. Chapter 17 within the 24-month period preceding the furnishing of such emergency treatment; 

(e) The veteran is financially liable to the provider of emergency treatment for that treatment; 

(f) The veteran has no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment (this condition cannot be met if the veteran has coverage under a health-plan contract but payment is barred because of a failure by the veteran or provider to comply with the provisions of that health-plan contract, e.g., failure to submit a bill or medical records within specified time limits, or failure to exhaust appeals of the denial of payment); 

(g) If the condition for which the emergency treatment was furnished was caused by an accident or work related injury, the claimant has exhausted without success all claims and remedies reasonably available to the veteran or provider against a third party for payment of such treatment and the veteran has no contractual or legal recourse against a third party that could reasonably be pursued for the purpose of extinguishing, in whole or in part, the veteran's liability to the provider; and,

(h) The veteran is not eligible for reimbursement under 38 U.S.C. § 1728 for the emergency treatment provided. 

38 U.S.C.A. § 1725; 38 C.F.R. § 17.1002.

The term "health-plan contract" includes any of the following: (A) An insurance policy or contract, medical or hospital service agreement, membership or subscription contract, or similar arrangement under which health services for individuals are provided or the expenses of such services are paid. (B) An insurance program described in section 1811 of the Social Security Act (42 U.S.C. 1395c) or established by section 1831 of that Act (42 U.S.C. 1395j). (C) A State plan for medical assistance approved under title XIX of such Act (42 U.S.C. 1396 et seq.). (D) A workers' compensation law or plan described in section 1729 (a)(2)(A) of this title.  38 U.S.C.A. § 1725(f)(2). 

When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). 

The Veteran in this case is not service connected for any disabilities.  Further, there is no indication that the Veteran was enrolled in a VA vocational rehabilitation program at that time.  As such, he is not eligible for VA payment or reimbursement for the unauthorized medical expenses in question under 38 U.S.C.A. § 1728. 

When considering the Veteran's claim under 38 U.S.C.A. § 1725, the record shows, and the Veteran does not dispute, that his last VA medical treatment was prior to February 2010.  (Of note, VA outpatient treatment records show that the Veteran failed to report for physical therapy in July 2008.  He was scheduled for a preventative health examination in April 2011.  He failed to report to the examination and all future appointments were cancelled.)  Therefore, the Veteran had not received medical services under authority of 38 U.S.C. Chapter 17 within the 24-month period preceding the furnishing of emergency treatment in March 2012.  The criteria under 38 U.S.C.A. § 1725 have not been met.

In order to be entitled to payment or reimbursement of medical expenses for treatment not previously authorized at a non-VA facility under 38 U.S.C.A. § 1725, a claimant must satisfy all of the listed conditions.  The Veteran has not satisfied at least one of these conditions.  For the reasons and bases discussed above, the Board finds that the evidence is against the claim for payment or reimbursement of unauthorized medical expenses.

The Board recognizes that there are financial difficulties that arise from unexpected medical expenses and sympathizes with the Veteran's situation and the particular circumstances therein, but is without authority to grant benefits on an equitable basis.  See 38 U.S.C.A. §§ 5103, 7104.  "No equities, no matter how compelling, can create a right to payment out of the United States Treasury which has not been provided for by Congress."  Smith v. Derwinski, 2 Vet. App. 429, 432-33 (1992) (citing Office of Personnel Management v. Richmond, 496 U.S. 414, 426 (1990)).  Accordingly, the Board must conclude that the preponderance of the evidence is against this claim, and it must be denied.


ORDER

Payment of or reimbursement for private medical services provided from March 13, 2012, through March 15, 2012, is denied.



____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


